Citation Nr: 0614151	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of right shoulder surgery.

2.  Entitlement to a rating in excess of 10 percent for lower 
back disorder.

3.  Entitlement to a compensable rating for Helicobacter-
positive gastritis.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The matter subsequently was transferred to 
the RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran is left arm dominant.  

2.  The objective and competent medical evidence of record 
shows the veteran's service-connected residuals of right 
shoulder surgery are manifested by ventral shoulder 
instability and continuing ventral sub-instability on the 
right side with functional impairment and exertional 
insufficiency of the right shoulder with limited range of 
motion of the right arm, but not to 25 degrees from the side.

3.  The objective and competent medical evidence of record 
shows the veteran's service-connected lower back disorder is 
manifested by subjective complaints of pain with static and 
incipient degenerative lumbar spine syndrome, with functional 
impairment in range of motion regarding ventral flexion and 
hyperextension, but not rotation or lateral motion, and 
without evidence of muscle spasms.

4.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected 
Helicobacter-positive gastritis is manifested by mild 
symptomatology without evidence of lesions or ulcers with 
complaints of pain only after eating spicy foods.




CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating above 20 
percent for residuals of right shoulder surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code (DC) 5299-5201 (2005).

2.  The schedular criteria for an increased rating above 10 
percent for lower back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.41, 
4.45, 4.59, 4.71a, DC 5295 (2002), effective prior to 
September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005), effective September 26, 2003.

3.  The schedular criteria for a compensable rating for 
Helicobacter-positive gastritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.114, DC 7307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect the veteran's complaints of, 
and treatment for, his service-connected disorders related to 
his right shoulder, lower back, and gastritis.  They include 
three surgeries on his right shoulder in February 2000, April 
2001 and September 2001.  In November 2001, the veteran was 
examined for discharge from service.  In that examination 
report, complaints of a painful right shoulder, constant 
lower back pain, and an abnormal abdomen and viscera were 
noted.

Post-service, the veteran, who was 30 years old, underwent a 
VA contract medical examination in February 2003.  The 
examination report was later translated from the German into 
English.  According to the examination report, the veteran 
told the examiner he tore his right rotator manchette while 
playing football in the service in 1998.  His 2000 operation 
brought no improvement, but the veteran did a year of 
physical therapy after the operation.  The veteran said a 
later operation was not successful.  The veteran also said 
pain in the lumbar spinal column since 1992 was triggered by 
lifting heavy loads when loading trucks.  He complained that 
he woke up frequently during the night in 2000 and breathed 
with difficulty since he had a very strong pain in the 
epigastrium.  The veteran complained of pain now when he ate 
spicy foods.  He was working as a civilian with the U.S. Army 
responsible for firing ranges.

Right shoulder

On examination, it was noted the veteran was left handed.  No 
sensomotor deficits were noted regarding the neurological 
status of his upper limbs.  X-rays of the right shoulder 
showed a metal pin at the level of the ventral labrum 
insertion point in the cranial aspect and unstable 
acromioclavicular joint contour.  An ultrasound disclosed no 
significant signs of bursitis.  The veteran also had 
tenderness on pressure across the ventral aspect of the 
shoulder capsule as well as the subacromial space on the 
right side.  Mild ventral shoulder subluxation was noted.  A 
surgical scar was noted on the front of the right shoulder, 
approximately 8 centimeters (cm.) long and 2.5 cm. wide.  
Another scar was noted on the right shoulder dorsal about 2 
cm. in diameter.  No dysesthesia or tenderness on pressure 
was noted in the scar region.

Pain on arm abduction also was noted.  Passive range of 
motion for abduction of the right arm was to 105 degrees and 
active range of motion for abduction was to 92 degrees, with 
pain reported starting at 92 degrees.  Passive range of 
motion for outward and inward rotation was 70 degrees to 0 
degrees to 80 degrees and active range of motion for outward 
and inward rotation was 60 degrees to 0 degrees to 80 
degrees, with pain starting at 60 degrees to 0 degrees to 80 
degrees.  Passive range of motion for anteversion or 
retroversion was 120 degrees to 0 degrees to 40 degrees and 
active range of motion was 115 degrees to 0 degrees to 40 
degrees, with pain reported at 115 degrees to 0 degrees to 40 
degrees.  The examiner also noted that when the veteran 
undressed in the standing position using both hands and 
reached above his head, there was a marked impairment on his 
right side.

Lower back

Examination of the spinal column disclosed that on the left 
side the pelvic-sacrum was lower positioned.  The veteran had 
a hyperlordotic lumbar spine position and acute sacrum 
position.  Tenderness was noted on pressure and percussion 
across both sacroiliac joint spaces.  Pain was noted in the 
area of L2-S1 on bouncing.  

According to the examination report, pain also was noted on 
hyperextension and ventral flexion and limitation of motion.  
Lateral motion and rotation of the back were not impaired.  
Mild pelvic rotation malposition toward the right ventral 
aspect also was noted.  Active and passive range of motion 
for lateral flexion (from right to left) was 20 degrees to 0 
degrees to 20 degrees.  Rotation (from right to left) for 
both active and passive range of motion was 35 degrees to 0 
degrees to 35 degrees.  Passive range of motion for ventral 
flexion or hyperextension was 85 degrees to 0 degrees to 10 
degrees.  Active range of motion was measured at 75 degrees 
to 0 degrees to 7 degrees, with pain starting at 75 degrees 
to 0 degrees to 7 degrees.  Passive range of motion for the 
cervical spine for lateral flexion (right to left) was to 25 
degrees, rotation was to 75 degrees, and ventral flexion or 
hyperextension was to 40 degrees.

Gastritis

On examination, it was noted further that there was no acute 
indication for acute gastritis as it could not be detected 
during the exam.  The examiner noted that further 
verification of gastritis "can only be achieved with a 
gastroscopy if required together with a biopsy."  It was 
noted a gastroscopy was carried out at a German hospital and 
gastritis was found then.  The abdomen was noted as soft with 
no resistances and no pain to pressure.  

As part of the VA contract examination, the veteran's 
shoulder and back pains were assessed by an orthopedist.  The 
orthopedist diagnosed the veteran with ventral shoulder 
instability and continuing ventral sub-instability on the 
right side.  Functional impairment of the right shoulder was 
noted as was exertional insufficiency of the right shoulder.  
Keloid type changed scars sequel to the Bankart report of the 
right shoulder were noted as was soft tissue atrophy of the 
right shoulder joint.  The examination report also noted a 
diagnosis of static and incipient degenerative lumbar spine 
syndrome with shortening of the left leg.  Functional 
impairment in the range of motion regarding ventral flexion 
and hyperextension were noted.  A shortening of the muscles 
with myofascial state of irritation without sensomotor 
deficit also was noted.  

In a July 2004 written statement, the veteran criticized the 
2003 VA contract examiner for not having access to the 
veteran's service medical records, for drafting his report at 
first in German, and for failing to follow-up the gastritis 
evaluation.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in February 2002, February 2003, 
and January 2005.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In these letters, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  The Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Thus, for 
these reasons any failure in the timing or language of the 
VCAA notice by the RO constitutes harmless error.

Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
rating for his three service-connected disorders.  Therefore, 
any lack of notice by the VA to the veteran as now required 
by Dingess/Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


1.  Right shoulder

The preponderance of the objective and competent medical 
evidence supports the current rating for residuals of the 
veteran's right shoulder surgery.  The veteran's right 
shoulder disability is evaluated at 20 percent pursuant to DC 
5299-5201, indicating an unlisted shoulder disability, rated 
by analogy to limitation of motion of the arm.  See 38 C.F.R. 
§ 4.27 (2005).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  Id.  Here, the first listed code reflects the 
musculoskeletal system in general, and the second code the 
limitation of motion of the right arm.  See also 38 C.F.R. 
§ 4.20. 

Pursuant to DC 5201, limitation of motion of the minor arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent disability rating.  
A 30 percent rating is warranted when there is limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2005).

Full range of motion of the shoulder under the rating 
schedule is measured from 0 degrees to 180 degrees in forward 
elevation (flexion), 0 degrees to 180 degrees in abduction, 0 
degrees to 90 degrees in external rotation, and 0 degrees to 
90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(2005). 

The veteran is left handed, according to the VA contract 
examination, so the right arm is considered his minor arm for 
rating purposes.  When the veteran undressed in the standing 
position using both hands and reached above his head, the 
examiner noted impairment on the veteran's right side.  The 
veteran was diagnosed at the examination with ventral 
shoulder instability and continuing ventral sub-instability 
on the right side with functional impairment and exertional 
insufficiency of the right shoulder.

Upon physical examination, full range of motion was not shown 
as described above in 38 C.F.R. § 4.71, Plate I.  However, 
the measured range of motion for the right arm was not so 
limiting as to warrant a higher rating.  Abduction was to 105 
degrees passive and to 92 degrees active, with pain starting 
at 92 degrees which is a limitation from full range of motion 
between 0 degrees to 180 degrees in abduction.  However, the 
VA contract examination does not show limitation of motion of 
the right arm to 25 degrees from the side that warrants a 30 
percent rating for the veteran's minor arm.  While the 
veteran's range of motion of his right arm is not full range 
of motion, it is not so impaired as to warrant a higher 
rating.

A separate rating for the two scars on the veteran's right 
shoulder is not warranted.  The 2003 VA contract examination 
disclosed the veteran had a surgical scar on the front of the 
right shoulder and another scar was noted on the right 
shoulder dorsal.  The medical evidence of record does not 
show that the scars are poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002), 
effective prior to July 31, 2002; 38 C.F.R. § 4.118, DC 7804 
(2005), effective July 31, 2002.  The scars observed on 
examination in February 2003 were found to be well healed and 
leveled with no indication of adherence.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.


2.  Lower back

The veteran's service-connected lower back disorder is 
evaluated as 10 percent disabling under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295 (2002), effective prior to September 26, 
2003.  

The Board notes that during the pendency of the veteran's 
claim, the criteria for evaluating lumbosacral strain, first 
contained in DC 5295, were amended effective September 26, 
2003.  Under the revision of DC 5295, effective September 26, 
2003, lumbosacral strain is rated under DC 5237, for 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, DC 5237 
(2005).  The veteran was notified of these changes in the 
April 2004 statement of the case.

The preponderance of the objective and competent medical 
evidence supports the current 10 percent rating for the 
veteran's lower back disorder. 

Under the old regulations, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent rating.  Severe lumbosacral strain, with listing 
of the whole spine to the  opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral  motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5295, effective prior to September 23, 2003.  

Limitation of low back flexion is rated 10 percent disabling 
where slight, 20 percent disabling where moderate, and 40 
percent disabling where severe.  38 C.F.R. § 4.71a, DC 5292.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic  
Codes 5235-5243 (2005).  

Under the general rating formula effective September 26, 
2003, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following applies: a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of  the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a (2005).  A 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  Id.

Note 2 to the general rating formula provides that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and  right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.  See 68 Fed. 
Reg.  51456-51457 (Aug. 27, 2003) (codified at 38 C.F.R.  § 
4.71a, Diagnostic Codes 5235-5243). 

The veteran's lower back disorder is rated 10 percent 
disabling.  At his 2003 VA contract examination, the veteran 
was diagnosed with static and incipient degenerative lumbar 
spine syndrome with functional impairment in the end degrees 
of the motion range regarding ventral flexion and 
hyperextension.

Under the old regulations, the veteran manifests pain on 
motion.  The VA contract examination disclosed pain in the 
L2-S1 region on bouncing, on hyperextension and ventral 
flexion of the lumbar spine, with tenderness noted on 
pressure and percussion across both sacroiliac joints.  
However, the medical evidence in the record does not show 
muscle spasms or other abnormalities entitling him to a 20 
percent or higher rating under DC 5295.  38 C.F.R. § 4.71a, 
DC 5295, effective prior to September 23, 2003.  Moreover, 
moderate limitation of motion has not been demonstrated.  DC 
5292.

Under current regulations, the veteran manifests impairment 
of vertical flexion and hyperextension of the lumbar spine, 
but lateral motion and rotation were not impaired, according 
to the 2003 VA contract examination.  

Active and passive range of motion for lateral flexion (from 
right to left) was to 20 degrees.  Rotation (from right to 
left) for both active and passive was to 35 degrees.  Passive 
range of motion for ventral flexion or hyperextension was 85 
degrees to 0 degrees to 10 degrees.  Active range of motion 
was measured at 75 degrees to 0 degrees to 7 degrees, with 
pain reported starting at 75 degrees to 0 degrees to 7 
degrees.  

Under the general rating formula and DC 5237, effective 
September 26, 2003, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, when the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
examiner did not list range of motion for the thoracolumbar 
spine).  Nothing in the results of the 2003 VA contract 
examination shows forward flexion of the cervical spine, or 
that the combined range of motion of the cervical spine 
totalled a figure not greater than 170 degrees, or evidence 
of muscle spasms in the back.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Note 2 to § 4.71a also refers to measurements of the range of 
motion of the cervical spine and the thoracolumbar spine.  
Id.  Note 2 provides that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Id.  Again, the 
2003 VA contract examination contains some range of motion 
measurements for the cervical spine, but they do not show a 
direct measurement for forward flexion.  The figures for 
extension (40 degrees) and for left and right lateral 
rotation (75 degrees) are near the norm found in Note 2.  
Left and right lateral flexion (25 degrees) shows the veteran 
has suffered some impairment.  

Therefore, though the medical evidence of record shows the 
veteran has suffered some impairment to his range of motion 
as a result of his service-connected lower back disorder, 
such as vertical flexion and hyperextension of the lumbar 
spine and left and right lateral flexion of the cervical 
spine, this impairment is not at the level to entitle him to 
a 20 percent rating under the current regulations.  See 
38 C.F.R. § 4.71a, DC 5237 (2005).


3.  Gastritis

The preponderance of the objective and competent medical 
evidence supports the current noncompensable rating for the 
veteran's gastritis. 

The veteran's gastritis is rated as noncompensable pursuant 
to 38 C.F.R. § 4.114, DC 7307 (2005).  According to DC 7307, 
chronic hypertrophic gastritis, with small nodular lesions 
and symptoms, warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted in cases of multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted in cases of severe hemorrhages or large ulcerated 
or eroded  areas.  38 C.F.R. § 4.114, DC 7307.

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is most consistent with the noncompensable evaluation 
currently assigned and that since the effective date for the 
grant of service connection a compensable disability 
evaluation is not warranted.  In this  respect, while there 
is evidence in the record that the veteran has a service-
connected gastritis disorder, there is no evidence to suggest 
that the condition currently results in chronic hypertrophic 
gastritis.  Rather, when the veteran underwent a VA 
examination in February 2003, there were no lesions or ulcers 
found, and there was no evidence of acute gastritis.

In reaching this decision, the Board also considered other  
applicable Diagnostic Codes, including Diagnostic Codes 7304, 
7305, and 7306.  However, inasmuch as no stomach ulceration 
has been shown by the medical evidence of record, there is no 
basis for a compensable evaluation for a gastric, duodenal, 
or marginal (gastrojejunal) ulcer under Diagnostic Codes 
7304, 7305, or 7306.  38 C.F.R. § 4.114, Diagnostic Codes 
7304, 7305, 7306 (2005).


4.  All claims

Consideration also has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the 
veteran complains of pain associated with his right shoulder 
and lower back disorders, the Board does not find that the 
disability attributable to the limitation of motion of his 
right arm, and the disability attributable to the limitation 
of motion of his lumbar spine, have resulted in functional 
disabilities in excess of that contemplated in their current 
ratings.  The VA contract examination report reflects that 
the veteran has no incoordination, or excess fatigability, 
that his pain was intermittent, and that he is employed on 
the firing ranges of the U.S. Army as a civilian employee.  
The Board does not find that a higher disability evaluation 
is warranted for the veteran's right shoulder and lower back 
disorders on the basis of any functional disability.

The Board acknowledges the veteran's complaints concerning 
the VA contract examination he was afforded in February 2003.  
Even though it appears the examiner did not have access to 
his service medical records at the time of the examination, 
both the RO and the Board had access to all the medical 
evidence in the record.  In addition, though the veteran 
contends the examiner said a gastritis follow-up was 
necessary and never done, the examination report in the 
claims file contradicts such an assertion.  In it, the 
absence of any evidence of gastritis is noted.  The 
examination report further states that verification "can 
only be achieved with a gastroscopy if required together with 
a biopsy."  The results of a gastroscopy conducted in 
Germany before the VA examination were noted in the VA 
contract examination report.  The Board is satisfied that the 
February 2003 contract examination provides the necessary 
medical opinion to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

The preponderance of the objective and competent medical 
evidence supports the current rating for the veteran's three 
service-connected disorders.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005).

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disabilities at 
issue, or which would permit a higher schedular rating.

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet App. 
337 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

1.  A rating in excess of 20 percent disabling for residuals 
of right shoulder surgery is denied.

2.  A rating in excess of 10 percent for a lower back 
disorder is denied.

3.  A compensable rating for Helicobacter-positive gastritis 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


